Case: 4:17-cv-02017-HEA Doc. #: 77 Filed: 02/21/20 Page: 1 of 3 PageID #: 451




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

 KAREN POWELL,                                  )
                                                )
                Plaintiff,                      )       Case No. 4:17-cv-02017-HEA
                                                )
 v.                                             )
                                                )
 NICHOLAS SHELTON et al.,                       )
                                                )
                Defendants.                     )

              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        COME NOW Defendants City of St. Louis (“City”), Ellis Brown (“Brown”), and

 Nicholas Shelton (“Shelton”) (collectively “Defendants”), by and through their attorney

 Julian Bush, City Counselor for the City of St. Louis, and pursuant to Rule 56 of the

 Federal Rules of Civil Procedure, hereby submit this motion for summary judgment. In

 support thereof, the following statements are made:

        1.      Plaintiff Karen Powell (“Plaintiff”) alleges, pursuant to 42 U.S.C. § 1983,

 that on August 19, 2014, police officers Shelton and Brown used excessive force when

 they shot and killed an unarmed Kajieme Powell (“Powell”).

        2.      In stark contrast to Plaintiff’s baseless allegations, the undisputed facts are

 that Officers Brown and Shelton responded to multiple 911 calls where they encountered

 an agitated subject armed with a knife, later identified as Powell. Powell pulled the

 approximately 8 inch long knife out of his pocket and moved toward the officers with the

 knife in an overhand grip while yelling “shoot me.”1




 1
   As used in this motion and accompanying memorandum, “overhand grip” means Powell gripped the
 handle of the knife with the blade pointed toward his pinky finger. (Ex. D, Shelton Aff. ¶ 19).

                                               1
Case: 4:17-cv-02017-HEA Doc. #: 77 Filed: 02/21/20 Page: 2 of 3 PageID #: 452




            3.       Officers Shelton and Brown repeatedly ordered Powell to drop the knife

 and he failed to comply. Fearing for their lives and believing Officer Shelton was about

 to be stabbed, Officers Shelton and Brown fired their service weapons at Powell. Powell

 died. This lawsuit followed.

            4.       Plaintiff asserts a § 1983 excessive force claim against Officers Shelton

 and Brown (Count I) and a state law “wrongful death” claim against City, Shelton, and

 Brown (Count IV).2

            5.       Officers Shelton and Brown’s use of force was objectively reasonable.

            6.       Officers Shelton and Brown are entitled to qualified immunity because

 their conduct comported with and did not violate clearly established law.

            7.       Plaintiff’s “wrongful death” claim against Officers Shelton and Brown is

 barred by official immunity.

            8.       Officer’s Shelton and Brown’s use of force was justified pursuant to

 RSMo. § 563.046 and RSMo. § 563.031 and Defendants are therefore entitled to an

 absolute defense from civil liability pursuant to RSMo. § 563.074.2. As such, Defendants

 respectfully request that the Court award Defendants attorney’s fees, court costs, and all

 reasonable expenses incurred in defense of this civil action pursuant to RSMo. §

 563.074.2.

            9.        Plaintiff’s “wrongful death” claim against City is barred by sovereign

 immunity.

            10.      A memorandum of law in support of this motion is filed herewith and

 incorporated herein by reference.



 2
     Counts II, III, V, and VI were previously dismissed. (Doc. 34).

                                                         2
Case: 4:17-cv-02017-HEA Doc. #: 77 Filed: 02/21/20 Page: 3 of 3 PageID #: 453




         WHEREFORE, for all of the reasons set forth above, Defendants respectfully

 requests that this honorable Court grant summary judgment in favor of Defendants and

 against Plaintiff.

                                             Respectfully submitted,

                                             JULIAN BUSH
                                             CITY COUNSELOR

                                             /s/ Andrew D. Wheaton
                                             Andrew D. Wheaton #65269 MO
                                             Associate City Counselor
                                             Attorney for Defendants
                                             City Hall, Room 314,
                                             St. Louis, MO 63103
                                             314.622.3361
                                             FAX: 314.622.4956
                                             wheatona@stlouis-mo.gov


                             CERTIFICATE OF SERVICE

        I hereby certify that on February 21, 2020, the foregoing was electronically filed
 with the Clerk of the Court to be served by operation of the Court’s electronic filing
 system.

                                             /s/ Andrew D. Wheaton




                                            3
